              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 THOMAS C. SOURAN,

                      Plaintiff,
                                                   Case No. 19-CV-1088-JPS
 v.

 DELAWARE STATE FAIR INC.,
 ROBIN L. ROCKEMANN, and                                         ORDER
 REGINALD CARTER,

                      Defendants.


       Plaintiff field this action on July 29, 2019, alleging various claims

against Defendants related to Plaintiff’s attempted involvement in the

Delaware State Fair. (Docket #1). On August 12, 2019, Magistrate Judge

William E. Duffin issued a recommendation that this action be dismissed

without prejudice for want of personal jurisdiction and for improper venue.

(Docket #4). The matter was reassigned to this branch of the Court for

consideration of the recommendation. Four days later, Plaintiff filed a

notice of voluntary dismissal of this action. (Docket #6).

       The Court concurs in Magistrate Judge Duffin’s analysis and agrees

that this action must be dismissed. It further deems Plaintiff’s notice of

dismissal as a concession that the recommendation is correct. The Court

will, therefore, dismiss this action without prejudice. This is contrary to

Plaintiff’s notice of dismissal, which states that he wishes to dismiss this

action with prejudice. The Court believes that this was an oversight on

Plaintiff’s part; as Magistrate Judge Duffin stated in his recommendation,
Plaintiff remains free to bring his claims in the District of Delaware. See

(Docket #4 at 5).

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s August

12, 2019 Report and Recommendation (Docket #4) be and the same is hereby

ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 19th day of August, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
